106 F.3d 406
81 A.F.T.R.2d (RIA) 98-807, 97-2 USTC  P 50,512
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.CAPITAL CORPORATION, a Delaware corporation;  Fred H.Behrens, individually and as General Partner for certainlisted Limited Partnerships;  Robert A. Wright, individuallyand as General Partner for certain limited LimitedPartnerships, Plaintiffs-Appellants,v.Wilbur GOOLKASIAN;  Phillip Larson;  James Laurence;  MilesD. Friedman;  Joe Mudd;  Harry M. Asch;  William K. Shipley;George Martin;  Vincent Capobianco;  Bobby Jack Tadlock;Tom Phillips;  Allen Silverman;  Lynda Winter;  MichaelRickus;  Douglas Watson;  Pete Tagni;  Wayne McEwan;  GayleMorin;  Jesse Cota;  Robert Nied;  Naomi Coy;  United Statesof America, Defendants-Appellees.
No. 95-56079.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Dec. 11, 1996.Decided Jan. 15, 1997.

1
Before:  HALL, KOZINSKI and HAWKINS Circuit Judges.

ORDER

2
The judgment of the district court is AFFIRMED substantially for the reasons stated in that court's orders.